Citation Nr: 9928449	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating.  Later, in an August 1998 
decision, the RO increased that rating to 30 percent, 
effective back to the date of the veteran's original claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence reveals that the veteran's PTSD is 
currently manifested by complaints of avoidance and mistrust 
of people, some difficulty with memory, outbursts of anger, 
and sleep disturbances due to nightmares about dead soldiers 
and flesh.  Objective mental status examination is 
unremarkable.  A Global Assessment of functioning (GAF) score 
of 65 is provided.

3.  The medical evidence does not show PTSD symptoms of a 
flattened affect, circumstantial or circumlocutory speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, or difficulty in establishing and maintaining 
effective work relationships.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code (DC) 9411  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD and has appealed the initial assignment of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a recent VA examination for PTSD.  
In addition, the RO obtained numerous VA medical records that 
the veteran indicated were available.  The veteran has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no complaint of, treatment for, 
or diagnosis of PTSD or any other psychiatric problems.

Service personnel records show that the veteran participated 
in several battles and campaigns during World War II.  His 
main occupational specialty was as a medic.  He earned a 
Purple Heart, a Bronze Star Medal, and several other 
decorations.

The veteran submitted a claim seeking entitlement to service 
connection for PTSD in August 1997.  With his claim is a 
personal statement indicating that he was involved in combat 
during World War II, providing medical assistance to soldiers 
during battles.  He reported seeing many injured and killed 
soldiers.  He indicated that he now had nightmares about 
blood and guts, resulting in an inability to sleep.

A sworn statement by a manager of the Georgia State 
Department of Veterans Service, dated August 1997, describes 
several stressful incidents experienced by the veteran during 
World War II.  It also indicates that the veteran was having 
nightmares.  This information is reiterated in a September 
1997 PTSD questionnaire.  The questionnaire also reflects 
that the veteran had intrusive thoughts about World War II, 
that he woke up sweating, and that he was unable to sleep.

A September 1997 lay statement from the veteran's spouse 
indicates that the veteran had struck her on two occasions.  
It states that he got up one night and was complaining about 
having blood all over him and smelling blood when he awoke.

A November 1997 VA PTSD examination report indicates that the 
veteran grew up in an orphanage and only went to school 
through the third grade.  He had been married 4 times, smoked 
1 1/2 packs of cigarettes per day, and used to drink very 
heavily; he reported drinking no alcohol for 7 years, since 
undergoing an open heart surgery.  The veteran's work history 
shows that he had worked continuously since his discharge 
from service until 7 years ago, when he had the heart 
surgery.  He reported being a good worker and had no 
arguments or fights at work.  Present illness, as provided by 
the veteran, consisted of problems with sleeping and 
nightmares about dead soldiers.  He reported avoiding war-
related television shows, newspaper articles, and 
conversations because they made him very upset.  His spouse 
indicated that he did not trust anyone, although he got along 
with them, and that he had trouble concentrating.  He 
occasionally had outbursts of anger that have led him to hit 
his spouse.

Mental status examination revealed that the veteran was alert 
and well-oriented.  His mood was normal, his affect euthymic.  
His speech was normal.  Thought processes and content were 
logical and coherent, without looseness of association, 
flight of ideas, tangentiality, or circumstantiality.  The 
veteran denied any auditory or visual hallucinations, but 
admitted to dreams that make him wake up smelling dead flesh.  
He denied any delusions or paranoia.  Insight and judgment 
were fair.  He denied any suicidal or homicidal ideation.  
His memory was age-appropriate.  Diagnosis was PTSD, chronic, 
with delayed onset.  Stressors were moderate and were mainly 
associated with his advanced age.  A GAF score of 65 was 
provided.  The examiner remarked that the veteran met the 
criteria for PTSD and that he had nightmares, intrusive 
thoughts, difficulty sleeping, avoidance of aroused 
recollections of war, mistrust of people, irritability with 
outbursts of anger, and some problems with concentration.  
However, his psychiatric symptoms were mild.  They did not 
affect his work through the years.  They caused some 
difficulty is social functioning.  They did not cause 
unemployability; that was caused by his other medical 
conditions and advancing age.

VA outpatient records are dated from January 1997 to July 
1998.  They show that the veteran was evaluated for PTSD on 
two occasions in February 1998.  A February 4, 1998, record 
reflects that the veteran was interviewed by a VA 
psychologist.  Mental status examination revealed that he was 
alert and oriented.  He complained of memory difficulty, but 
was able to compensate.  Speech was normal.  No psychotic 
processes were noted.  The veteran reported anger, 
dyscontrol, and irritability, as well as an inability to 
trust or be close to anyone.  Mood and affect was euthymic.  
The veteran reported growing up in orphanage and being placed 
in a foster home, where he was physically beaten.  His PTSD 
symptoms were related to both his childhood and war 
experiences.  Diagnosis was PTSD with angry outbursts.  The 
veteran was referred to psychiatry.

A February 25, 1998, VA psychiatry report indicates that the 
veteran complained of nightmares, flashbacks, insomnia, 
irritability, and being "set off" by war movies.  He had 
intermittent explosive episodes where he threw things or 
abused his spouse.  He reported decreased memory and 
concentration.  Impression was PTSD, delayed, moderate.


III.  Analysis

The veteran contends, in essence, that a disability rating in 
excess of 30 percent is warranted for his service-connected 
PTSD.

Under the current regulations, a 30 percent rating is 
warranted for PTSD when there is "[o]ccupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, DC 9411  
(1998).

A higher rating, of 50 percent, requires disability more 
closely reflecting "[o]ccupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 30 percent is not 
warranted.  In making this decision, the Board puts great 
probative value on the November 1997 VA PTSD report.  It is a 
very recent report and the examination that resulted in the 
report was conducted for the specific purpose of evaluating 
the veteran's PTSD for rating purposes. The report shows that 
mental status examination was normal, except for complaints 
by the veteran of dreaming about smelling dead flesh.  It 
indicates that his stressors were moderate and were mainly 
associated with his advanced age.  The report provides a GAF 
score of 65, indicative of mild impairment.  The examiner 
remarked that the veteran met the criteria for PTSD, but that 
his psychiatric symptoms were mild.

A similar psychiatric picture is presented by the February 
1998 VA outpatient records.  They also show an unremarkable 
mental status examination.  They show that the veteran had 
subjective complaints of memory difficulty, anger, 
irritability, nightmares, flashbacks, insomnia, and an 
inability to trust or be close to anyone.  The impression was 
that his PTSD was moderate.

The medical evidence does not show that the veteran has a 
flattened affect, circumstantial or circumlocutory speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, or difficulty in establishing and maintaining 
effective work relationships, as is indicative of entitlement 
to a 50 percent disability rating.  See 38 C.F.R. § 4.130, DC 
9411  (1998).  The veteran has "some" social impairment, in 
the form of avoidance and mistrust of people, outbursts of 
anger, and sleep disturbances due to nightmares.  He also has 
some memory problems.  However, suspiciousness, chronic sleep 
impairment, and mild memory loss are symptoms of PTSD most 
closely reflecting a 30 percent disability rating.  Id.  The 
veteran's PTSD apparently had no affect on the effectiveness 
of his work relationships, as he was able to work 
continuously after discharge and did not have problems with 
his fellow workers.

Overall, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's service-connected PTSD.

The Board notes that, because the veteran has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 30 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1998).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 30 percent at any time during the pendency of this appeal.  
The only medical evidence of record is the November 1997 VA 
examination report and the VA outpatient records.  Neither 
show symptoms of PTSD warranting a rating in excess of 30 
percent, even if only temporarily.

In light of the above, the claim for an increased original 
disability rating for PTSD is denied.


ORDER

Entitlement to an increased original disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling, is denied.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

